Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-13-00650-CR

                                         John CANALES,
                                            Appellant

                                                v.
                                            The State of
                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR8914
                          Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: October 9, 2013

DISMISSED FOR LACK OF JURISDICTION

           Defendant pled nolo contendre to possession of a controlled substance PG 1 less than 1

gram and was sentenced within the terms of a plea bargain. The trial court imposed or suspended

sentence on July 26, 2013. Because appellant did not file a motion for new trial, the notice of

appeal was due to be filed August 26, 2013. Tex. R. App. P. 26.2(a)(1). A motion for extension

of time to file the notice of appeal was due on September 9, 2013. Tex. R. App. P. 26.3. Appellant

filed notice of appeal on September 23, 2013. Appellant did not file a motion for extension of

time. Accordingly, on September 27, 2013, this court ordered appellant to show cause in writing
                                                                                04-13-00650-CR


why this appeal should not be dismissed for lack of jurisdiction. On September 30, 2013,

appellant’s attorney filed a response conceding this court lacks jurisdiction over the appeal.

Accordingly, we dismiss this appeal for lack of jurisdiction.



                                                 PER CURIAM

Do not publish




                                               -2-